Citation Nr: 0514042	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  00-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2. Entitlement to an increased (compensable) evaluation for 
bilateral high frequency hearing loss.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA), Buffalo, New York, 
Regional Office (RO).  In September 1999, the RO denied the 
veteran's claim for a compensable evaluation for service-
connected high frequency hearing loss.  The veteran perfected 
an appeal as to the evaluation assigned for his service-
connected hearing loss disability.  In November 1999, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating, effective from October 5, 1998.  The veteran also 
perfected an appeal as to the initial evaluation assigned for 
his service-connected PTSD disability.  

In an August 2000 rating decision, the RO increased the 
veteran's evaluation for PTSD to a 50 percent rating, 
effective August 25, 1999.  The issue of entitlement to a 
higher disability evaluation based upon an initial grant of 
service connection remained before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 
119 (1999).  In the August 2000 rating decision, the RO also 
found that the effective date of October 5, 1998, for service 
connection for PTSD was clearly and unmistakably erroneous, 
and took corrective action so that the effective date of 
service connection for PTSD became August 25, 1999, the date 
of the claim for service connection for PTSD.  The veteran 
was provided a copy of the rating decision, and of his 
appellate rights, and did not appeal the change in the 
effective date for service connection for PTSD, which remains 
August 25, 1999.

The veteran had a personal hearing with a hearing officer at 
the RO in March 2000.  In February 2001, the veteran 
cancelled a hearing scheduled with a Judge from the Board 
sitting in Washington DC.    


In a May 2001 decision, the Board denied the veteran's claims 
for entitlement to an initial evaluation in excess of 50 
percent for PTSD and entitlement to compensable evaluation 
for bilateral high frequency hearing loss.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2005 
memorandum decision and February 2005 Judgment, the Court 
reversed the Board's May 2001 decision concerning the issue 
of entitlement to an increased evaluation in excess of 50 
percent for PTSD and remanded the veteran's claim to the 
Board for the assignment of a 70 percent rating and an 
appropriate effective date.  In addition, the Court vacated 
the Board's May 2001 decision concerning the issues of 
entitlement to a total (100 percent) rating for PTSD, 
entitlement to a compensable rating for bilateral hearing 
loss, and entitlement to extraschedular consideration for 
both PTSD and hearing loss and remanded the these issues to 
the Board.  The Court remanded the issue of entitlement to a 
compensable rating for bilateral hearing loss to the Board 
for action consistent with the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  In 
addition, the Court vacated and remanded the issues of 
entitlement to a total (100 percent) rating for PTSD and 
entitlement to extraschedular consideration for both PTSD and 
hearing loss to the Board due to the inadequate statement of 
reasons and bases concerning the denials of entitlement to a 
total rating and extraschedular ratings contained the May 
2001 decision.  
  
This decision of the Board is to comply with the Court's 
directives in its January 2005 memorandum decision.  The 
issues of entitlement to an evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD) and 
entitlement to a compensable evaluation for bilateral high 
frequency hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In compliance with the Court's memorandum decision of January 
2005, the Board refers to the RO - on the basis of records 
showing medical treatment for dizziness - an informal claim 
for secondary service connection for dizziness for the RO to 
forward to the appellant a formal application for execution.  
See the Court's January 2005 memorandum decision, which is 
contained in the veteran's claims folder, at page 15. 


FINDINGS OF FACT

1.  In a May 2001 decision, the Board denied the veteran's 
claim for entitlement to an increased evaluation in excess of 
50 percent for PTSD.

2.  In a January 2005 memorandum decision, the Court reversed 
the Board's May 2001 decision concerning the issue of 
entitlement to an evaluation in excess of 50 percent for PTSD 
and remanded the veteran's claim to the Board for the 
assignment of a 70 percent rating and an appropriate 
effective date, on the basis that there was no plausible 
basis in the record for the assignment of a disability 
evaluation less than 70 percent for PTSD.  


CONCLUSION OF LAW

The schedular criteria for a rating of 70 percent, but no 
greater than 70 percent, for PTSD have been met from the 
effective date of service connection, that is, August 25, 
1999.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Increased Evaluation In Excess of 50 Percent 
for PTSD

As noted above, this decision of the Board is to comply with 
the Court's January 2005 memorandum decision reversing the 
Board's May 31, 2001 decision denying a rating of 70 percent 
for PTSD and remanding the matter "to the Board for the 
assignment of a rating not less than 70% and of an 
appropriate effective date."

As this decision effectuates the Court's instructions, 
discussion of various duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002), and the implementing regulations, is 
unnecessary.  

As noted above, the August 2000 rating decision found clear 
and unmistakable error in the initial effective date of 
service connection for PTSD, and corrected the effective date 
of service connection for PTSD to August 25, 1999, which is 
the date that the claim for service connection for PTSD was 
filed.  Also, as noted above, the Court held that there was 
no plausible basis in the record for the assignment of less 
than a 70 percent rating for PTSD.

Therefore, the Board will assign, pursuant to the Court's 
decision, an effective date of August 25, 1999, for the 70 
percent rating for PTSD, as there is no plausible basis for 
assigning less than a 70 percent rating for any portion of 
the period for which service connection is in effect for 
PTSD.


ORDER

A schedular 70 percent, but no greater than 70 percent, 
rating for residuals of PTSD is granted effective from August 
25, 1999, subject to the laws and regulations governing the 
disbursement of monetary benefits.


REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

First, the Board points out that the veteran's claim for 
entitlement to a compensable evaluation for bilateral high 
frequency hearing loss has been remanded by the Court for 
compliance with the VCAA.  The Court found that the veteran 
has not been furnished proper VCAA notice as set forth by the 
Court in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court has also instructed VA to provide "contemporaneous 
examinations on both disabilities - hearing loss and PTSD."  


The veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examinations without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Provide VCAA notice consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004) and include 
the following information:  (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claims for 
entitlement to an evaluation in excess of 
70 percent for post-traumatic stress 
disorder (PTSD) and entitlement to a 
compensable evaluation for bilateral high 
frequency hearing loss, including 
extraschedular ratings for each 
disability; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claims.  
See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

2.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current disability from service-
connected bilateral high frequency 
hearing loss.  Any necessary related 
studies, including an audiogram, should 
be performed.  The claims folder and a 
copy of the REMAND should be made 
available to the examiner for review.    


3.  Schedule the veteran for a VA 
examination to assess the current nature 
and extent of his service-connected 
disability due to PTSD.  The examiner 
should include a discussion of the extent 
of the veteran's psychological, social, 
and occupational impairment due to his 
service-connected psychiatric disability 
of PTSD, excluding his impairment due to 
physical limitations.  See American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), Global 
Assessment of Functioning Scale (GAF).  
The claims folder and a copy of the 
REMAND should be made available to the 
examiner for review.    

4.  Readjudicate the veteran's claims for 
entitlement to an evaluation in excess of 
70 percent for post-traumatic stress 
disorder (PTSD) and entitlement to a 
compensable evaluation for bilateral high 
frequency hearing loss.  Specific 
consideration should be given to whether 
the case should be referred for 
assignment of extraschedular evaluations 
for each disability.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since August 2000 as well as text and 
consideration of the regulations 
pertaining to extraschedular ratings, 
38 C.F.R. § 3.321(b)(1) (2004).  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


